FILE COPY

         RE: Case No. l-3-0362              DATE: 2/27 /2015
         CoA #: 13-ll-00145-CV TC#:    C-2453-OB-F
STYLE:   IN RE EMEX HOLDINGS L.L.C.

       Today the Supreme Court of Texas denied the
petition for writ. of mandamus as reinstated in the
above-referenced case. The stay ord.er issued JuIy L2,
2 013 is lifted.



                       MS. DORIAN E.   RAMIREZ
                       CLERK, THIRTEENTH COURT   OF
                       APPEAL   S
                       901 LEOPARD STREET, IOTH FLOOR
                       CORPUS CHRISTI, TX 78401